Case 20-71227-pmb        Doc 75    Filed 03/05/21 Entered 03/05/21 11:47:18            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:
                                                     CHAPTER 11
 GOOD DEED 317, LLC,
                                                     CASE NO. 20-71227-PMB
          Debtor.
                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:
                                                     CHAPTER 11
 AREU STUDIOS, LLC,
                                                     CASE NO. 20-71228-PMB
          Debtor.

          GOOD DEED 317, LLC AND AREU STUDIOS, LLC’S WITNESS LIST
          AND EXHIBIT LIST FOR CONFIRMATION HEARING AND FINAL
           HEARING ON DISCLOSURE STATEMENTS ON MARCH 11, 2021

       COME NOW, Areu Studios, LLC and Good Deed 317, LLC (hereinafter “Debtors”) and,

pursuant to this Court’s Order and Notice Rescheduling WebEx Hearing and Extending Ballot and

Objection Deadlines (20-71228 Doc. No. 79; 20-71227 Doc. No. 66), file this Witness List and

Exhibit List, which Debtors intend to introduce at the Confirmation Hearing and Final Hearing on

Debtors’ Disclosure Statements which is scheduled to be held on March 11, 2021 at 11:30 a.m.

                                        WITNESS LIST

       Will Call:

              1. Ozzie Areu

       May Call:

              1.    Steven Greenberg, Greenberg Georgia Film and TV Studio, LLC
              2.    Yousaf Malhance, Greenberg Georgia Film and TV Studio, LLC
              3.    James O’Neil, Cushman & Wakefield
              4.    Joshua Reeves, Atlanta Fine Homes Sotheby’s International Realty
              5.    Arena Investments, L.P.
Case 20-71227-pmb      Doc 75    Filed 03/05/21 Entered 03/05/21 11:47:18         Desc Main
                                 Document     Page 2 of 2



                                       EXHIBIT LIST

   1. Debtors’ Exhibit 1: Budget in Support of Confirmation
   2. Debtors’ Exhibit 2: Greenberg Georgia Film and TV Studio Holdings, LLC Financial
      Projections
   3. Debtors’ Exhibit 3: September 30, 2020 Cushman & Wakefield Appraisal
   4. Debtors’ Exhibit 4: Arena Investments, L.P. Commitment Letter (will be filed March 8,
      2021)

   Respectfully submitted this 5th day of March, 2021.

                                           JONES & WALDEN LLC

                                           /s/ Cameron M. McCord
                                           Cameron M. McCord
                                           Georgia Bar No. 143065
                                           699 Piedmont Avenue NE
                                           Atlanta, GA 30308
                                           (404) 564-9300
                                           cmccord@joneswalden.com
                                           Attorney for Debtors
